Case 8:20-cv-00124-DOC-JDE Document 87-3 Filed 07/12/21 Page 1 of 31 Page ID #:576




                       Exhibit 1
                       Part 3 of 5
Case 8:20-cv-00124-DOC-JDE Document 87-3 Filed 07/12/21 Page 2 of 31 Page ID #:577
Case 8:20-cv-00124-DOC-JDE Document 87-3 Filed 07/12/21 Page 3 of 31 Page ID #:578
Case 8:20-cv-00124-DOC-JDE Document 87-3 Filed 07/12/21 Page 4 of 31 Page ID #:579
Case 8:20-cv-00124-DOC-JDE Document 87-3 Filed 07/12/21 Page 5 of 31 Page ID #:580
Case 8:20-cv-00124-DOC-JDE Document 87-3 Filed 07/12/21 Page 6 of 31 Page ID #:581
Case 8:20-cv-00124-DOC-JDE Document 87-3 Filed 07/12/21 Page 7 of 31 Page ID #:582
Case 8:20-cv-00124-DOC-JDE Document 87-3 Filed 07/12/21 Page 8 of 31 Page ID #:583
Case 8:20-cv-00124-DOC-JDE Document 87-3 Filed 07/12/21 Page 9 of 31 Page ID #:584
Case 8:20-cv-00124-DOC-JDE Document 87-3 Filed 07/12/21 Page 10 of 31 Page ID
                                  #:585
Case 8:20-cv-00124-DOC-JDE Document 87-3 Filed 07/12/21 Page 11 of 31 Page ID
                                  #:586
Case 8:20-cv-00124-DOC-JDE Document 87-3 Filed 07/12/21 Page 12 of 31 Page ID
                                  #:587
Case 8:20-cv-00124-DOC-JDE Document 87-3 Filed 07/12/21 Page 13 of 31 Page ID
                                  #:588
Case 8:20-cv-00124-DOC-JDE Document 87-3 Filed 07/12/21 Page 14 of 31 Page ID
                                  #:589
Case 8:20-cv-00124-DOC-JDE Document 87-3 Filed 07/12/21 Page 15 of 31 Page ID
                                  #:590
Case 8:20-cv-00124-DOC-JDE Document 87-3 Filed 07/12/21 Page 16 of 31 Page ID
                                  #:591
Case 8:20-cv-00124-DOC-JDE Document 87-3 Filed 07/12/21 Page 17 of 31 Page ID
                                  #:592
Case 8:20-cv-00124-DOC-JDE Document 87-3 Filed 07/12/21 Page 18 of 31 Page ID
                                  #:593
Case 8:20-cv-00124-DOC-JDE Document 87-3 Filed 07/12/21 Page 19 of 31 Page ID
                                  #:594
Case 8:20-cv-00124-DOC-JDE Document 87-3 Filed 07/12/21 Page 20 of 31 Page ID
                                  #:595
Case 8:20-cv-00124-DOC-JDE Document 87-3 Filed 07/12/21 Page 21 of 31 Page ID
                                  #:596
Case 8:20-cv-00124-DOC-JDE Document 87-3 Filed 07/12/21 Page 22 of 31 Page ID
                                  #:597
Case 8:20-cv-00124-DOC-JDE Document 87-3 Filed 07/12/21 Page 23 of 31 Page ID
                                  #:598
Case 8:20-cv-00124-DOC-JDE Document 87-3 Filed 07/12/21 Page 24 of 31 Page ID
                                  #:599
Case 8:20-cv-00124-DOC-JDE Document 87-3 Filed 07/12/21 Page 25 of 31 Page ID
                                  #:600
Case 8:20-cv-00124-DOC-JDE Document 87-3 Filed 07/12/21 Page 26 of 31 Page ID
                                  #:601
Case 8:20-cv-00124-DOC-JDE Document 87-3 Filed 07/12/21 Page 27 of 31 Page ID
                                  #:602
Case 8:20-cv-00124-DOC-JDE Document 87-3 Filed 07/12/21 Page 28 of 31 Page ID
                                  #:603
Case 8:20-cv-00124-DOC-JDE Document 87-3 Filed 07/12/21 Page 29 of 31 Page ID
                                  #:604
Case 8:20-cv-00124-DOC-JDE Document 87-3 Filed 07/12/21 Page 30 of 31 Page ID
                                  #:605
Case 8:20-cv-00124-DOC-JDE Document 87-3 Filed 07/12/21 Page 31 of 31 Page ID
                                  #:606
